Mr. Bobby Norman, Director Commission on Law Enforcement Standards and Training P.O. Box 3106 East Camden, AR 71701
Dear Mr. Norman:
This is in response to your request for an opinion regarding Act 605 of 1993. As has been recently discussed in Opinion Nos.93-243 and 93-252, Act 605 added the following subsection to A.C.A. § 12-12-211 (1987) regarding who may have access to Arkansas Crime Information Center (ACIC) information:
  (e) An elected law enforcement officer of a political subdivision of this state shall not be allowed access to information from the Arkansas Crime Information Center unless either the elected law enforcement officer or a law enforcement officer within his department has successfully completed the preparatory program of police training required by the Arkansas Commission on Law Enforcement Standards and Training for certification of law enforcement officers.
Under this provision, elected law enforcement officers of political subdivisions of this state may not access ACIC information unless they or another law enforcement officer in their department has successfully completed the training required by the Commission on Law Enforcement Standards and Training for certification of law enforcement officers.
You point out in your request that there are two different training programs for certification of law enforcement officers and ask for an opinion on which of the two programs is contemplated by Act 605. You state that paid law enforcement officers who work full time or between 20 and 40 hours a week are required to complete an eight week training program at the Arkansas Law Enforcement Training Academy to become certified law enforcement officers. Law enforcement officers who work less than 20 hours per week, however, must complete only a 100 hour locally conducted course to become certified.
In my opinion, the legislature's reference in Act 605 to the preparatory police training program required by the Commission for certification of law enforcement officers may generally be interpreted to mean the eight-week training course conducted at the law enforcement academy. This eight-week course is the training program that the Commission requires for certification of all full time law enforcement officers and most part-time law enforcement officers. It is commonly referred to as and generally understood to be the training program required for certification of law enforcement officers. Accordingly, if the legislature intended Act 605 to require completion of something less than this eight-week training program, it is my opinion that it would have so indicated. The sensitive nature of ACIC information and the apparent intent of Act 605 to protect the distribution of such information lend support to my conclusion. Presumably, completion of the more extensive training course would best serve the legislature's purpose of safeguarding the use of this highly sensitive information.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh